Citation Nr: 1623965	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for shell fragment wound (SFW) of the left posterior leg, muscle group XI to include on an extraschedular basis.

2.  Entitlement to an increased rating greater than 30 percent for SFW of the right thigh and posterior leg, muscle group XI to include on an extraschedular basis.

3.  Entitlement to an increased rating greater than 40 percent for SFW of the right side, muscle group XIII to include on an extraschedular basis.

4.  Entitlement to an initial compensable rating for hepatitis C.

5.  Entitlement to an increased rating greater than 40 percent for duodenal ulcer with hepatitis B surface antigen positivity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2012, the Board remanded this case.  

Thereafter, in a March 2013 rating decision, the RO granted service connection for IgA nephropathy and chronic liver disease as secondary to service-connected hepatitis C thus resolving the matter of service connection for renal insufficiency, claimed as secondary to service connected hepatitis C.  

On remand, the RO also increased the disability ratings for SFW of the left posterior leg, muscle group XI and SFW of right thigh and posterior leg, muscle groups XI and XIII.  The left posterior leg was assigned a 30 percent rating, and the muscle group XI on the right was increased from 10 percent to 30 percent and a separate 40 percent disability evaluation for muscle group XIII on the right was established, all effective from the date entitlement to an increased rating was demonstrated.  These are the maximum ratings available for those SFW disabilities, as discussed below.  

Due to correspondence from the Veteran in which he indicated a potential withdrawal of issues on appeal, in September 2015, the Board contacted the Veteran's representative in order to determine if the Veteran was satisfied with the ratings granted in the March 2013 rating decision with respect to the SFWs or whether he still wished to pursue the matters of increased ratings for the left and right leg SFWs.  Thereafter, the representative included these issues in an Informal Hearing Presentation.  As such, the Board is proceeding with these issues.  

The issues of entitlement to an initial compensable rating for hepatitis C and entitlement to an increased rating greater than 40 percent for duodenal ulcer with hepatitis B surface antigen positivity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is receiving the maximum rating for SFW of the left posterior leg, muscle group XI.

2.  The Veteran is receiving the maximum rating for SFW of the right thigh and posterior leg, muscle group XI.

3.  The Veteran is receiving the maximum rating for SFW of the right side, muscle group XIII.

4.  During the entire appeal period, the Veteran was in receipt of a combined 100 percent rating.


CONCLUSIONS OF LAW

1.  An increased rating greater than 30 percent for SFW of the left posterior leg, muscle group XI to include on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; Diagnostic Code 5311 (2015); Johnson v. McDonald, 762 F.3d 1362 (2014).

2.  An increased rating greater than 30 percent for SFW of the right thigh and posterior leg, muscle group XI to include on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; Diagnostic Code 5311 (2015); Johnson v. McDonald, 762 F.3d 1362 (2014).

3.  An increased rating greater than 40 percent for SFW of the right side, muscle group XIII to include on an extraschedular basis is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a; Diagnostic Code 5311 (2015); Johnson v. McDonald, 762 F.3d 1362 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  There are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous.  Id.  It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court has also held that compliance with the VCAA is not required if additional evidence could not possibly change the outcome of the case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this case, even though VCAA notice was provided in January 2006, additional evidence could not possibly change the outcome of the case.  

The Board notes that in a separate December 2015 Informal Hearing Presentation pertaining to the increased ratings for SFWs, the Veteran's representative requested that these issues be referred for extraschedular consideration taking into particular consideration the bilateral nature of the lower extremity disabilities as well as the totality of all the Veteran's disabilities.  However, as discussed below, the Veteran has been in receipt of the maximum ratings for the SFWs on appeal as well as a combined 100 percent disability evaluation from December 6, 2005, covering the entire appeal period since, in the March 2013 rating decision, the RO granted the effective date of all concerned disabilities from December 6, 2005.  As such, no further action is required pursuant to the VCAA.  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

As noted above, the Veteran is claiming that higher ratings are warranted for SFW of the left posterior leg, muscle group XI, rated as 30 percent disabling; SFW of the right thigh and posterior leg, muscle group XI, rated as 30 percent disabling; and SFW of the right side, muscle group XIII, rated as 40 percent disabling.  The SFWs to the posterior legs are each rated under Diagnostic Code 5311 and the SFW of the right thigh is rated under Diagnostic Code 5313.  These diagnostic codes are the most appropriate as they describe the criteria for SFW residuals involving the affected muscle groups.  

Under Diagnostic Code 5311, a 30 percent rating is the maximum rating for severe disability.  Under Diagnostic Code 5313, a 40 percent rating is the maximum rating for severe disability.  The effective date of December 6, 2005, was assigned.  The Veteran has not appealed the effective dates.  

The Veteran is also in receipt of the bilateral factor for his right and left lower extremity SFW disabilities.  From December 6, 2005, the bilateral factor of 7.1 percent for Diagnostic Codes 5311, 5311, 5313 was applied.  The Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, for example, 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.")  Thus, even though the Veteran is at the maximum rating, he has been awarded greater compensation to reflect the disability he experiences from having both lower extremities (service-connected) affected.

Although the Veteran is in receipt of the maximum schedular rating for his service-connected SFW of the left posterior leg, muscle group XI; SFW of the right thigh and posterior leg, muscle group XI; and SFW of the right side, muscle group XIII, disabilities, the Board must still consider whether the increased rating matters should be referred to the Under Secretary for Benefits for consideration of an extraschedular evaluation.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) (requiring the Board to consider whether referral for an extraschedular rating was warranted when Veteran was in receipt of the maximum combined schedular evaluation possible.)  The Veteran's representative has asserted that extraschedular ratings are in order.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected SFW of the left posterior leg, muscle group XI ; SFW of the right thigh and posterior leg, muscle group XI; and SFW of the right side, Muscle Group XIII disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology, including any symptoms resulting from the combined effects of multiple service-connected disabilities, as addressed below.  The schedular rating criteria for Muscle Group XI takes into consideration propulsion, plantar flexion of foot, stabilization of the arch,  flexion of the toes, flexion of knee, and the affected muscles of the calf.  The schedular rating criteria for Muscle Group XIII takes into consideration extension of hip and flexion of knee, outward and inward rotation of flexed knee, acting with rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint as well as the affected posterior thigh group, hamstring muscles.  The SFW ratings contemplate retained foreign bodies, default with ambulation and standing, as well as pain.  Overall, the Veteran's symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Moreover, there have not been frequent hospitalizations or marked interference with employment beyond what is contemplated by the maximum ratings.  Therefore, the Board finds that the record does not reflect that the SFW disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.

Further, during the appeal period, from December 6, 2005, the Veteran has a combined rating under 38 C.F.R. § 4.25 of 100 percent.  Therefore, the Veteran's overall rating has compensated him for any loss in gainful employment due to service-connected disease or disability, as he is rated as fully disabled as a result of his 100 percent rating.  Thus, the Veteran's current overall schedular rating adequately compensates him.  The Board notes that while a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, the Veteran already is in receipt of a combined 100 percent rating for the entire period for which the increased rating claims are on appeal.  In Johnson v. McDonald, 762 F.3d 1362 (2014), the Court indicated that a combined extraschedular rating was a gap filler between the schedular combined rating and a total rating.  Id at 1366.  As the Veteran has a combined 100 percent rating for the entire appellate time period, any further consideration of the provisions of Johnson regarding the combined effects of the Veteran's service-connected disabilities is moot.


ORDER

Entitlement to an increased rating greater than 30 percent for SFW of the left posterior leg, muscle group XI is denied.

Entitlement to an increased rating greater than 30 percent for SFW of the right thigh and posterior leg, muscle group XI is denied.

Entitlement to an increased rating greater than 40 percent for SFW of the right side, muscle group XIII is denied.


REMAND

In an August 2015 Informal Hearing Presentation, the Veteran's representative asserted that his service-connected hepatitis C and duodenal ulcer with hepatitis B surface antigen positivity had increased in severity since the Veteran was last examined and requested that the Veteran be afforded a new VA examination.  As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current severity of the hepatitis C, and duodenal ulcer with hepatitis B surface antigen positivity.  The record must be available to the examiner for review.  All indicated testing should be conducted.  The examiner should specifically identify all manifestations of the hepatitis C, and duodenal ulcer with hepatitis B surface antigen positivity.  

The examination(s) should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hepatitis C and duodenal ulcers, respectively.  The DBQ should be filled out completely as relevant.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


